56 N.Y.2d 980 (1982)
In the Matter of Carl R. Scacchetti, Jr., a Judge of the City Court of the City of Rochester, Petitioner,
v.
State Commission on Judicial Conduct, Respondent.
Court of Appeals of the State of New York.
Argued June 7, 1982.
Decided June 17, 1982.
Charles A. Schiano and Charles O. Baisch for appellant.
Gerald Stern and Jean M. Savanyu for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*981MEMORANDUM.
The determination of the commission should be accepted and petitioner should be removed from office. Review of the record of the proceeding establishes beyond peradventure the propriety of the commission's findings of fact and conclusions of law. There can be no question that, the commission's determination having been made during petitioner's term of office, this court has jurisdiction to accept that determination and order removal notwithstanding *982 petitioner's term of office has meanwhile expired by limitation of time (cf. Matter of Spector v State Comm. of Judicial Conduct, 47 N.Y.2d 462). It is, moreover, implicit in the provision of section 47 of the Judiciary Law that removal of a Judge from office "shall render such judge ineligible to hold any other judicial office" that expiration of the Judge's term neither moots the proceeding nor puts review by this court and the making of a removal order beyond its jurisdiction.
Determined sanction accepted, without costs, and Carl R. Scacchetti, Jr., is removed from the office of Judge of the City Court of the City of Rochester in a memorandum.